Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This action is responsive to communication filed on 12/19/2020.
A terminal disclaimer filed on 12/19/2020 has been approved.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Derek P. Martin (Reg. # 36,595) on 3/18/2021.

The application has been amended as follows: 
1.  (Currently Amended)  A computer system comprising: 
a processor coupled to a memory, 
a storlet with an embedded computation operation residing in the memory; 
a plurality of compute nodes each having a role;
a detail collector on each of the nodes that collect the file system features and roles served by each node;
a cluster wide scheduler that collects the file system features and roles from each of the plurality of compute nodes;
a node details table that contains the file system features and roles collected by the cluster wide scheduler;
a storlet engine with a dynamic role module executing on the processor, wherein the dynamic role module profiles the computation operation of the storlet to determine a computation type of the computation operation, determines a preferred role for the computation type, wherein the dynamic role module reads the node details table to determine whether there is a compute node that has the preferred role, and where there is no compute node that has the preferred role with available resources the dynamic role module dynamically changes the role of 
2.  (Original)  The computer system of claim 1, wherein the selected compute node is in a distributed clustered file system.
3.  (Original)  The computer system of claim 1, wherein the storlet engine invokes the storlet in a virtual machine on the selected compute node.

4.  (Original)  The computer system of claim 3, wherein the virtual machine is a Docker container.

5.  (Original)  The computer system of claim 1, further comprising an operations template that is configurable by a user and contains a preferred role for a plurality of computational operation types, and wherein the dynamic role module dynamically changes the role of a selected compute node to the preferred role type of the computation operation based on the operations template.
6.  (Original)  The computer system of claim 5, wherein the plurality of computation operation types comprise image processing, archive/backup, real time/gaming, longer execution and metadata.

7-9.  (Cancelled)
10.  (Currently Amended)  A method for adjusting roles of nodes in a distributed clustered file system, comprising: 
providing a plurality of compute nodes each having a role;
receiving a first computation operation of a storlet; 
collecting compute node details on each compute node, where the compute node details include file system features and roles served by each compute node;
collecting the file system features and roles on each of the compute nodes;
storing the file system features and roles of the plurality of compute nodes in a nodes detail table;
profiling the first computation operation to determine a computation operation type performed by the computation operation; 
determining from the determined computation operation type a preferred file system role; 
reading the node details table to determine whether there is a compute node that has the preferred file system role;  and
where there is no compute node with available resources of the preferred file system role then dynamically changing the role of a selected compute node of the plurality of compute nodes to the preferred role type of the computation operation.

11.  (Original)  The method of claim 10, further comprising invoking the storlet in a virtual machine on the selected compute node.

12.  (Original)  The method of claim 11, wherein the virtual machine is a docker container.

13.  (Original)  The method of claim 10, wherein the step of performing the lookup operation comprises utilizing an operations template that is configurable by a user and contains a preferred role for a plurality of computational operation types, and wherein the step of dynamically changing the role of a selected compute node to the preferred role type uses the operations template to determine there is no compute node with the preferred role with available resources.

14.  (Original)  The method of claim 13, wherein the plurality of computation operation types comprise image processing, archive/backup, real time/gaming, longer execution and metadata.
15.  (Cancelled)

16.  (Cancelled)

17.  (Original)  The method of claim 10 wherein a user specifies a preferred role for the computation operation.
18.  (Cancelled)
Allowable Subject Matter
Claims 1-6, 10-14, 17 respectively are allowed and renumbered as claims 1-6, 7-11, 12 respectively.
Reasons for Allowance
The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “a storlet with an embedded computation operation residing in the memory; a plurality of compute nodes each having a role; a detail collector on each of the nodes that collect the file system features and roles served by each node; a cluster wide scheduler that collects the file system features and roles from each of the plurality of compute nodes; a node details table that contains the file system features and roles collected by the cluster wide scheduler; a storlet engine with a dynamic role module executing on the processor, wherein the dynamic role module profiles the computation operation of the storlet to determine a computation type of the computation operation, determines a preferred role for the computation type, wherein the dynamic role module reads the node details table to determine whether there is a compute node that has the preferred role and where there is no compute node that has the preferred role with available resources the dynamic role module dynamically changes the role of a selected compute node of the plurality of compute nodes that has available resources to the preferred role type of the computation operation.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453